DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 60 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 9, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 50, 52, 54-56, 61 and 63-66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0144026 A1.
US 2011/0144026 A1 teaches a method of increasing blood pressure in an adult human suffering from septic shock comprising administering Angiotensin II at a starting at a dose of about 20 ng/kg/min, which is equal to the claimed dose, and titrating the rate to 30 ng/kg/min or to about 40 ng/kg/min, which falls within the range of claimed doses of 1.25 ng/kg/min to 40 ng/kg/min (paragraph [0019]). The effect on mean arterial pressure (achieving about 80 mmHg and about 65 mmHg) occurs as a result of administering the same compound to the same patients in the same dose and in the same manner as required by the claims.  Therefore, claim 50 is anticipated.
With respect to claims 52 and 63, administration lasts for four hours, which falls within the claimed range (paragraph [0019]).
With respect to claims 54 and 64, the effect on mean arterial pressure occurs as a result of administering the same compound to the same patients in the same dose and in the same manner as required by the claims.  
With respect to claims 55-56 and 65-66, the patient is undergoing treatment with norepinephrine at the time Angiotensin II is first administered (paragraph [0018]).
With respect to claim 61, the patient suffers from septic shock (paragraph [0015]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 59 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0144026 A1 in view of US 2014/0329747 A1.
US 2011/0144026 A1 teaches a method of increasing blood pressure in an adult human suffering from septic shock comprising administering Angiotensin II at a starting at a dose of about 20 ng/kg/min, which is equal to the claimed dose, and titrating the rate to 30 ng/kg/min or to about 40 ng/kg/min, (paragraph [0019]). 
US 2011/0144026 A1 does not teach that the angiotensin II is administered as a composition comprising water, sodium chloride and mannitol.
	US 2014/0329747 A1 teaches that angiotensin II compositions can comprise sodium chloride and mannitol as tonicity-adjusting agents (paragraph [0033]).
	It would have been obvious to add sodium chloride and mannitol as taught by US 2014/0329747 A1 to the angiotensin II composition in the method of increasing blood pressure taught by US 2011/0144026 A1. One of ordinary skill in the art would have been motivated to do so in order to render the tonicity of the composition suitable for parenteral administration (US 2014/0329747 A1, paragraph [0033]). There would have been a reasonable expectation of success given that US 2014/0329747 A1 teaches that tonicity-adjusting agents are well-known in the art (paragraph [0033]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Upon further consideration with respect to the Interview Summary mailed March 3, 2022, no double patenting rejection is made over U.S. Patent Nos. 10,765,722, 10,493,124, 10,028,995, and 9,220,745 because these patents do not claim angiotensin II in acetate salt form.

Claims 50-52, 54-56, and 61-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,096,983. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.
Patented claim 27 recites a method of treating a human subject, which includes adults, having septic shock or distributive shock, comprising (a) administering synthetic human Angiotensin II (SEQ ID NO. 1) to the human subject at an initial rate of about 20 ng/kg/min, which is equal to the claimed dose; and (b) titrating the rate down to a rate sufficient to achieve or maintain a target mean arterial pressure of greater than or equal to about 65 mmHg; wherein the Angiotensin II is in the form of an acetate salt, and wherein the Angiotensin II is administered in a parenteral composition comprising aqueous sodium chloride, sodium hydroxide, and hydrochloric acid, and wherein the parenteral composition has a pH of about 5.5. Patented claim 3 requires that the rate is titrated down to about 1.25 ng/kg/min to less than 20 ng/kg/min over one or more titrations, which falls within the range of claimed doses of 1.25 ng/kg/min to 40 ng/kg/min. The infusion is claimed as a rate ng/kg/min, which is continuous intravenous infusion. The effect on mean arterial pressure (achieving about 80 mmHg) occurs as a result of administering the same compound to the same patients in the same dose and in the same manner as required by the claims.  Therefore, the patented claims satisfy all the limitations of and anticipate claims 50 and 51.
With respect to claims 52, 54, 55, and 56,  patented claims 5, 14, 19, and 20 recite the same limitations, respectively.
With respect to claims 61 and 62, patent claims 24-27 recite septic shock.
With respect to claims 62, 63, 64, 65, and 66,  patented claims 5, 7, 14, 19, and 20 recite the same limitations, respectively.

Claims 59 and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,096,983, as applied to claims 50-52, 54-56, and 61-66 above, in further view of Pramanick et al. (“Excipient Selection in Parenteral Formulation Development,” Pharma Times - Vol. 45 - No. 3 - March 2013, pp. 65-77). Although the claims at issue are not identical, they are not patentably distinct from each other.
Patented claim 27 requires that the angiotensin II acetate is administered in a parenteral composition comprising aqueous sodium chloride, sodium hydroxide, and hydrochloric acid, and wherein the parenteral composition has a pH of about 5.5. 
The patented claims do not require that the composition also includes mannitol.
 Pramanick et al. teach that is the most commonly and widely used excipient in the lyophilized products (p. 66, col 1). 
It would have been obvious to prepare the patented composition in lyophilized form for storage prior to parenteral administration and to add mannitol  as a bulking agent according to Pramanick  et al., satisfying all of the limitations of claim 49. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of products has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" product in the prior art and the results would have been predictable to one of ordinary skill in the art.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654